11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Martin Flores,                                 * From the 142nd District Court
                                                 of Midland County
                                                 Trial Court No. CR44415.

Vs. No. 11-16-00296-CR                         * January 25, 2018

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J., sitting
                                                 by assignment)


      This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are in all things affirmed.